                                                                                                                                   Rev. November 10, 2015
                           Case 1:19-cr-00949-WJ Document 39 Filed 10/18/19 Page 1 of 2
                                    UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                                       SENTENCING MINUTE SHEET
 CR No: 19-949 WJ                                         USA vs.: UNKESTINE
    Date: 10/18/19                                   Name of Deft: Joey Unkestine
                Before the Honorable: Scott W. Skavdahl
       Time In/Out: 10:03am-10:25am                                    Total Time in Court (for JS10): 22 minutes
               Clerk: C. Bevel                                                            Court Reporter: Anna Bowline
               AUSA: Frederick Mendenhall                                           Defendant’s Counsel: Irma Rivas
     Sentencing in: Albuquerque                                                                Interpreter: n/a
 Probation Officer:            Jason Hunt                                             Interpreter Sworn?               Yes                   No
     Convicted on:             X     Plea              Verdict         As to:            Information                         X Indictment
                If Plea:       X     Accepted          Not Accepted      Adjudged/Found Guilty on Counts:         Counts 1, 2, 3
    If Plea Agreement:         X     Accepted          Not Accepted          No Plea Agreement         Comments:

Date of Plea/Verdict:              6/20/19       PSR:      X     Not Disputed            Disputed      X       Courts adopts PSR Findings

Evidentiary Hrg:           X    Not Needed           Needed         Exceptions to PSR:

         SENTENCE IMPOSED                              Imprisonment (BOP):           46 months, 24 months Count 3, all concurrent
Supervised Release:                3 years counts 1& 2, 1 year Count 3, all concurrently               Probation:
REC        X     500-Hour Drug Program                    BOP Sex Offender Program        Other:

 ICE             Court recommends ICE begin removal proceedings immediately or during service of sentence                        ICE not applicable

                                                SPECIAL CONDITIONS OF SUPERVISION
       No re-entry without legal authorization                                        Home confinement for            months      days
       Comply with ICE laws and regulation                                      X     Community service for _100 hours during supervised release.
                                                                                      MAY BE REQUIRED -Reside halfway house UP TO 6
X      Participate in/successfully complete subst abuse program/testing         X     months
X      Participate in/successfully complete mental health program                     Register as sex offender
X      Refrain from use/possession of alcohol/intoxicants                             Participate in sex offender treatment program
X      Submit to search of person/property                                            Possess no sexual material
X      No contact with victim(s) and/or co-defendant(s)                               No computer with access to online services
       No entering or loitering near victim’s residence                               No contact with children under 18 years
       Provide financial information                                                  No volunteering where children supervised
       Waive right of confidentiality and allow the treatment provider to
X      release treatment records                                                      Restricted from occupation with access to children
       Must not knowingly purchase, possess, distribute, administer, or
X      otherwise use any psychoactive substances (e.g., synthetic
       marijuana, bath salts, etc.) that impair your physical or mental
       functioning, whether or not intended for human consumption.                    No loitering within 100 feet of school yards
       Must not possess, sell, offer for sale, transport, cause to be                 If defendant is unemployed - Must participate in an educational or
       transported, cause to affect interstate commerce, import, or export      X     vocational services program and follow the rules and regulations
       any drug paraphernalia, as defined in 21 U.S.C. 863(d).                        of that program

       OTHER:

Fine:      $ 0                                                                             Restitution: $ None ordered
SPA:       $ 300.00 ($100 each count)                                           Payment Schedule:          X     Due Immediately              Waived
 OTHER:
       Advised of Right to Appeal                X     Waived Appeal Rights per Plea Agreement

X      Deft remanded to custody of USM                 Voluntary Surrender

X      Recommended place(s) of incarceration:          FCI Phoenix AZ
       Dismissed Counts:
                                                                          Rev. November 10, 2015
           Case 1:19-cr-00949-WJ Document 39 Filed 10/18/19 Page 2 of 2
OTHER COMMENTS:
